Citation Nr: 1607543	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-16 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to an initial compensable rating for hepatitis C.

4.  Entitlement to an initial compensable rating for hypertension.

5.  Entitlement to an initial compensable rating prior to March 12, 2014, and in excess of 10 percent thereafter for degenerative disc disease of the lumbosacral spine.

6.  Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days.
 

REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to August 2002, and from February 2006 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to service connection for depression, to include anxiety, and a seizure disorder, and granted service connection for hypertension, hepatitis C, and degenerative disc disease of the lumbosacral spine, all with noncompensable ratings, effective May 13, 2011.

In an April 2014 rating decision, the RO increased the Veteran's rating for degenerative disc disease of the lumbosacral spine to 10 percent, effective March 12, 2014.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

Additionally, in a June 2015 rating decision, the RO denied entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days.  

Thereafter, jurisdiction over the Veteran's case was transferred to the Cleveland, Ohio, RO.  

In June 2015, the Veteran testified at a Board hearing before a Veterans Law Judge sitting at the RO.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer able to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In January 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

With regard to the characterization of the claim for a psychiatric disorder, the Board observes that the RO characterized such disorder as depression, to include anxiety. However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). In light of the medical evidence of record, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  On June 4, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that withdrawal of the appeal of the claims for entitlement to service connection for a seizure disorder, an initial compensable rating for hepatitis C, and an initial compensable rating for hypertension was requested.

2.  At his Board hearing conducted on June 11, 2015, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, indicated that he wished to withdraw all issues on appeal other than the claim of entitlement to service connection for an acquired psychiatric disorder, which includes the claim of entitlement to an initial compensable rating prior to March 12, 2014, and in excess of 10 percent thereafter for degenerative disc disease of the lumbosacral spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for entitlement to service connection for a seizure disorder by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the claim for entitlement to an initial compensable rating for hepatitis C by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal of the claim for entitlement to an initial compensable rating for hypertension by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal of the claim for entitlement to an initial compensable rating prior to March 12, 2014, and in excess of 10 percent thereafter for degenerative disc disease of the lumbosacral spine by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On June 4, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that withdrawal of the appeal of the claims for entitlement to service connection for a seizure disorder, an initial compensable rating for hepatitis C, and an initial compensable rating for hypertension was requested.  Additionally, at his Board hearing conducted on June 11, 2015, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, indicated that he wished to withdraw all issues on appeal other than the claim of entitlement to service connection for an acquired psychiatric disorder, which includes the claim of entitlement to an initial compensable rating prior to March 12, 2014, and in excess of 10 percent thereafter for degenerative disc disease of the lumbosacral spine.
Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.



ORDER

The appeal of the claim for entitlement to service connection for a seizure disorder is dismissed.

The appeal of the claim for entitlement to an initial compensable rating for hepatitis C is dismissed.

The appeal of the claim for entitlement to an initial compensable rating for hypertension is dismissed.

The appeal of the claim for entitlement to an initial compensable rating prior to March 12, 2014, and in excess of 10 percent thereafter for degenerative disc disease of the lumbosacral spine is dismissed.


REMAND

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, it appears that the record of evidence is incomplete.  The claims file includes a December 2013 intake form for a VA program for homeless Veterans.  A private medical assessment in the claim file dated in January 2014 reflects the examiner's indication that the Veteran was in a four month long program.  Records from this time period are not in the claims file.  Moreover, the Veteran receives treatment through VA facilities and the most recent records are dated in August 2012 and from February 2015 to March 2015.  However, it appears that the Veteran has been hospitalized due to psychiatric issues in June 2015 and December 2015.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, such records sound be obtained on remand.

The Veteran has contended that he has a psychiatric disorder that began during, or is related to, his active duty service.  Specifically, he has argued that his experience while serving in Germany, receiving and transporting injured and dying soldiers arriving from Iraq and Afghanistan, caused his current depression and anxiety.  The Veteran's DD Form 214 confirms that his primary specialty during his second period of active duty was as a patient administrative specialist.  Service treatment records confirm that the Veteran served in Germany during this period.

Service treatment records dated in January 2011 reflect a problem list including adjustment disorder with anxiety and depressed mood, anxiety disorder NOS, opioid abuse, and attention-deficit hyperactivity disorder.  His January 2011 Physical Evaluation Board (PEB) reflected adjustment disorder with depressed mood, incurred during active service, but not permanently aggravated by service, and attention deficit hyperactivity disorder (ADHD), which existed prior to service and was not permanently aggravated by service.  An April 2011 service treatment record shows that the Veteran sought treatment for the assessment of anxiety symptoms associated with his military service.  He reported a depressed mood and opiate dependence, and described nightmares associated with working in a military hospital as an orderly, transporting patients who had amputations. The Veteran was treated by a private mental health provider from April 2011 to September 2011 on a monthly basis for management of his medications, which included Wellbutrin and valium.  This private doctor diagnosed posttraumatic stress disorder (PTSD) and anxiety. 

The record includes several opinions as to the etiology of the Veteran's variously diagnosed psychiatric disorders.  With regard to the opinions provided by the VA in connection with the Veteran's claim for service connection, the Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the examinations of record are not adequate for the following reasons.  

The Veteran was provided with a VA examination in April 2012.  The examiner noted a previous diagnosis of adjustment disorder with mixed anxiety and depressed mood.  However, he found that, during the examination, the Veteran's mild depressive and anxiety symptoms fell within the normal range of human experience.  The examiner opined that, while the Veteran may have experienced increased levels of depression and anxiety while in the military, he did not meet DSM-IV criteria for a psychiatric diagnosis.  The examiner did not address the records in the claims file reflecting that the Veteran had been diagnosed with PTSD, ADHD, adjustment disorder, depression, anxiety, and substance abuse during the appeal period.  The Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  An opinion is needed to address the diagnoses provided over the appeal period.

The Veteran submitted a private opinion dated in January 2014.  The examiner opined that it was at least as likely as not that the Veteran's psychological difficulties were service-connected and began in Germany.  The Board finds that there are inconsistencies in this opinion that render it inadequate.  The Veteran denied any physical abuse as a child; however, in a November 2011 VA medical records, the Veteran reported physical abuse by his father as a child.  The examiner opined that the Veteran's substance abuse was connected to the military service; however, this examiner also noted that the Veteran provided a history of alcohol abuse beginning in childhood, at age four.  In addition, the examiner referred to the Veteran's post-service treatment and records from the Social Security Administration (SSA), but did not address the reports of ongoing substance abuse and treatment in these records.  Therefore, it appears that the examiner did not review these records, but relied on the Veteran's recall of his treatment.  The Veteran did not report his substantial treatment for substance abuse throughout these records.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).

The Veteran was provided with another VA examination in March 2014.  The examiner found that his diagnosis of adjustment disorder in the military was secondary to a failed relationship and being medically boarded out of the service, and that there was no continuity of symptoms reported from the military to civilian life, as his symptoms changed depending upon the changing environment.  With regard to the diagnosis of PTSD, the examiner found that there was never an etiological basis for this diagnosis and that he did not have a diagnosis of PTSD.  According to the examiner, due to over reporting and unreliability, it was impossible, without mere speculation, to make a definitive diagnosis of any mental disorder.  The examiner found that the differential was between an adjustment disorder, which was not chronic or related to service, dysthymia and/or mood disorder secondary to chronic pain (objectively measured).  Further, the examiner opined that any reported variation from a normal emotional mood state was very unlikely to be related to the his reported stressors and/or related to reported job issues in the military due to the documented diagnosis of adjustment disorder only on two separate and unrelated occasions.  Ultimately, the examiner found that the Veteran was not diagnosed with any mental disorder.  

As noted above, the Veteran has been diagnosed with several psychiatric disorders over the appeals period.  An opinion is necessary to determine whether any of these are related to service.  McClain, supra.  In addition, this examiner raised the possibility that the Veteran has a psychiatric disorder secondary to his service-connected disabilities.  Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  To establish service connection for a disability on a secondary basis, there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (2006).  Additionally, for claims received after October 10, 2006, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disorder, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id.; see also 38 C.F.R. § 3.310(b).  On remand, an opinion should be obtained as to whether any of the Veteran's diagnosed psychiatric disorders are caused or aggravated by a service-connected disability.

In June 2015, the Veteran submitted an opinion from his treating VA clinical psychologist, who reported that he had been treating the Veteran for clinically significant depressive, intermittent anxiety, and trauma-related symptoms.  He opined that the Veteran's work with severely wounded service members and the bodies of dead service members during his active duty in Germany played a primary role in the "significant exacerbation" of his depressive and anxiety symptoms and the onset of his trauma-related symptoms.  This opinion raises the possibility that the Veteran's psychiatric disability preexisted his second period of active duty, and was aggravated during that period.  The Veteran's reports that he began abusing alcohol as a child and that he was subjected to physical abuse from his father during childhood also support the possibility of a preexisting psychiatric disorder.  

The Board notes that a Veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).
 
Here, there is no enlistment examination of record for the Veteran's periods of active service. In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been 'examined, accepted, and enrolled for service,' and where that examination revealed no 'defects, infirmities, or disorders.' 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based. See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition 'attaches only where there has been an induction examination in which the later-complained-of disability was not detected' (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).
 
As enlistment examinations prior to service on active duty are normally conducted, the Board finds that the Veteran was sound on entrance.  As such the applicable framework requires the government to rebut the presumption of soundness by clear and unmistakable evidence showing the Veteran's disability was both preexisting and not aggravated by his service beyond its natural progression. See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). Thus, the Board finds that another opinion is necessary to assist the Board in determining whether service connection is warranted.
 
A June 2012 VA medical record reflects the diagnoses of opioid dependence and substance induced mood disorder.

The Board notes that primary diagnosed disabilities of drug or alcohol abuse are not disabilities for which service connection can be granted. 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  Nevertheless, 38 C.F.R. § 3.301(c)(3) states that where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. Indeed, service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  Allen, 237 F.3d at 1381.  The Board notes that the Veteran injured his back in service, and is currently service-connected for a back disability.  He has been prescribed opioids for pain management for his service-connected back disability.

The Board finds that, in this case, further opinion is needed in order to clarify several aspects of the Veteran's claim.  The Veteran's claims file should be provided to an appropriate examiner to review the evidence of record and determine the correct diagnosis or diagnoses of psychiatric disorders throughout the appeals period, and whether each psychiatric disorder diagnosed over the appeal period preexisted service and was aggravated by service, is secondary to a service-connected disability, or is directly related to service.  In addition, the examiner must determine whether the Veteran's substance abuse is secondary to a service-connected disability.

Finally, in a June 2015 rating decision, the RO denied the Veteran's claim for entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days.  In July 2015, the Veteran filed a notice of disagreement (NOD) with this decision. The Board observes that it appears that AOJ has acknowledged receipt of the Veteran's NOD; however, there has not been an issuance of an SOC responding to this NOD. When there has been an initial AOJ adjudication of a claim and a timely NOD, the claimant is entitled to a SOC.  See 38 C.F.R§ 19.26.  Thus, remand for issuance of a SOC on this issue is necessary. Manlincon v. West, 12 Vet. App. 238 (1999). However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days. Please advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Take action to ensure that all relevant records of the Veteran's participation in the program for homeless Veterans beginning in December 2013 and any additional VA treatment records dated from August 2012 to the present, following the procedures set forth in 38 C.F.R. 
§ 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile. 38 C.F.R. § 3.159(c)(2). The evidence obtained, if any, should be associated with the record. If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and her representative should be notified.

3.  After the above development, schedule the Veteran for a VA examination by a clinical psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disorder.  The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.
 
The examiner should determine whether the Veteran currently has, or had during the period on appeal, an acquired psychiatric disorder, to include PTSD; depression; anxiety; mood disorder, NOS; and substance-induced mood disorder. If the examiner finds it is not possible to determine with certainty whether the Veteran has had any of the above disabilities, please provide a clear medical explanation and rationale.
 
If the examiner finds the Veteran does have, or had at any point over the appeal period, an acquired psychiatric disorder, the examiner MUST provide an opinion, based on examination results and the record, regarding:
 
a) whether any psychiatric disorder clearly and unmistakably (it is medically undebatable) preexisted the Veteran's July 1998 or February 2006 enlistment into service. The examiner must point to specific instances in the record that support this opinion.
 
If the answer to (a) is yes, then the examiner should provide an opinion regarding:
 
b) whether any preexisting psychiatric disorder was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease).
 
If the examiner does not find clear and unmistakable evidence that any diagnosed psychiatric disorder preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding:
 
c) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has an acquired psychiatric disorder that is etiologically related to either period of active service; 

If the examiner does not find that it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has an acquired psychiatric disorder that is etiologically related to active service, the examiner MUST provide an opinion regarding:   

d) whether it is at least as likely as not (50 percent probability or more) that the Veteran currently has an acquired psychiatric disorder (to include substance abuse) that has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected disabilities; and

If the Veteran currently has an acquired psychiatric disorder that has been aggravated by a service-connected disability or disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


